DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2010/0234265 A1) in view of ISOBAM (Kuraray 2014).
Regarding claims 1-2, 5-6 and 9, Weber teaches a detergent composition comprising; a bleach activating agent such as tetraacetylethylenediamine, TAED, ; [0099, 0075], modified carboxylates (i.e. neutralized) such as copolymer(s) comprising monomers such as styrene, maleic anhydride, maleic acid, isobutene and diisobutene; 
	Regarding claims 1, 7-8, Weber does not, specifically, teach that “at least a portion of maleic anhydride repeat unit is are neutralized”.  Applicant’s disclosure teaches the copolymer ISOBAM-10 is the copolymer which is qualified for the instantly claimed additive composition; [PGPub. 0019].  However ISOBAM teaches the instantly claimed copolymer in its neutralized by sodium hydroxide; [ISOBAM; pages 9-13], wherein it is widely used in variety of applications.  ISOBAM and Weber are related art , that of application of the claimed copolymer and its preparation for subsequent applications.  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to substitute (or add partially) the ISOBAM10 of ISOBAM to Weber’s detergent composition as a functional equivalent ingredient or component.  
	Regarding claim 9, Weber does not teach the encapsulation efficiency.  Note that this limitation is construed as an efficiency, or capability, of the active when it is encapsulated with other ingredient(s) of the claimed detergent additive.  This is to mean that it is construed as a “property” but it is not construed a claimed encapsulated product.
	The Office realizes that all the claimed encapsulating efficiency effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and  that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Furthermore, it should be noted that the prior art of Weber teaches the instantly claimed components of detergent additive within a context of a dishwashing composition; [0001-14], and not as a separate entity.  However, these claimed ingredient of detergent additive are identically present in added form, which is the form as interpreted for instant claim.  The claimed detergent additive’s separate pure form would have been obvious to produce, with the motivation of adding to any other product with bleaching component, wherein the TAED could be added separately, in any desired amount, and thus would function more effectively.
Regarding claims 3-4,  Weber teaches the amount of copolymer 1 to 20% and the amount of active TAED at 4%; [abstract, 0099]. As explained above, these amounts are the values when the detergent additive is mixed with a detergent and not in 


                                     Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/M.R.A./
Examiner, Art Unit 1767
2021/07/31


/LIAM J HEINCER/Primary Examiner, Art Unit 1767